Name: 81/128/EEC: Commission Decision of 16 February 1981 authorizing the Kingdom of the Netherlands to permit temporarily the marketing of seed not complying with the requirements of Council Directive 66/401/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-03-12

 Avis juridique important|31981D012881/128/EEC: Commission Decision of 16 February 1981 authorizing the Kingdom of the Netherlands to permit temporarily the marketing of seed not complying with the requirements of Council Directive 66/401/EEC Official Journal L 067 , 12/03/1981 P. 0040 - 0040****( 1 ) OJ NO 125 , 11 . 7 . 1966 , P . 2298/66 . ( 2 ) OJ NO L 207 , 9 . 8 . 1980 , P . 36 . COMMISSION DECISION OF 16 FEBRUARY 1981 AUTHORIZING THE KINGDOM OF THE NETHERLANDS TO PERMIT TEMPORARILY THE MARKETING OF SEED NOT COMPLYING WITH THE REQUIREMENTS OF COUNCIL DIRECTIVE 66/401/EEC ( 81/128/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 66/401/EEC OF 14 JUNE 1966 ON THE MARKETING OF FODDER PLANT SEED ( 1 ), AS LAST AMENDED BY COMMISSION DIRECTIVE 80/754/EEC ( 2 ), AND IN PARTICULAR ARTICLE 17 THEREOF , HAVING REGARD TO THE REQUEST SUBMITTED BY THE KINGDOM OF THE NETHERLANDS , WHEREAS IN THE KINGDOM OF THE NETHERLANDS THE PRODUCTION OF FESCUE ( FESTUCA OVINA L .) SEED BELONGING TO VARIETIES OF THE SUBSPECIES ' TENUIFOLIA ' COMPLYING WITH THE REQUIREMENTS ON GERMINATION LAID DOWN IN DIRECTIVE 66/401/EEC HAS BEEN INSUFFICIENT IN 1980 AND IS NOT ADEQUATE TO SUPPLY THE NEEDS OF THAT COUNTRY ; WHEREAS IT HAS NOT BEEN POSSIBLE TO COVER THESE NEEDS SUFFICIENTLY BY CERTIFIED SEED FROM OTHER MEMBER STATES , OR EVEN FROM NON-MEMBER COUNTRIES , MEETING ALL THE REQUIREMENTS LAID DOWN IN THE SAID DIRECTIVE ; WHEREAS THE KINGDOM OF THE NETHERLANDS SHOULD THEREFORE BE AUTHORIZED TO PERMIT , FOR A PERIOD EXPIRING ON 30 JUNE 1981 , THE MARKETING OF SEED OF THE ABOVEMENTIONED SPECIES OF A CATEGORY SUBJECT TO LESS STRINGENT REQUIREMENTS ; WHEREAS IT APPEARS DESIRABLE ALSO TO AUTHORIZE OTHER MEMBER STATES WHICH ARE ABLE TO SUPPLY THE KINGDOM OF THE NETHERLANDS WITH THIS SEED NOT COMPLYING WITH THE REQUIREMENTS OF THE DIRECTIVE TO PERMIT THE MARKETING OF SUCH SEED , PROVIDED THAT IS INTENDED EXCLUSIVELY FOR THE KINGDOM OF THE NETHERLANDS ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 THE KINGDOM OF THE NETHERLANDS IS HEREBY AUTHORIZED TO PERMIT , UNTIL 30 JUNE 1981 , THE MARKETING ON ITS TERRITORY OF A MAXIMUM OF 11 TONNES OF SHEEP ' S FESCUE ( FESTUCA OVINA L .) SEEDS OF THE CATEGORY ' CERTIFIED SEED , FIRST GENERATION ' NOT SATISFYING THE REQUIREMENTS WITH REGARD TO MINIMUM GERMINATION CAPACITY LAID DOWN IN ANNEX II TO DIRECTIVE 66/401/EEC , PROVIDED THAT THE FOLLOWING REQUIREMENTS ARE SATISFIED : ( A ) THE SEEDS SHALL BELONG TO VARIETIES OF THE SUBSPECIES ' TENUIFOLIA ' ; ( B ) THE GERMINATION CAPACITY SHALL BE AT LEAST 70 % OF PURE SEED : ( C ) THE OFFICIAL LABEL SHALL BEAR THE FOLLOWING ENDORSEMENTS : - ' MINIMUM GERMINATION CAPACITY 70 % ' , - ' INTENDED EXCLUSIVELY FOR THE NETHERLANDS ' . ARTICLE 2 THE OTHER MEMBER STATES ARE HEREBY AUTHORIZED TO PERMIT , SUBJECT TO THE CONDITIONS LAID DOWN IN ARTICLE 1 , THE MARKETING IN THEIR TERRITORIES OF A MAXIMUM OF 11 TONNES OF SHEEP ' S FESCUE ( FESTUCA OVINA L .) SEED , PROVIDED THAT SUCH SEED IS INTENDED EXCLUSIVELY FOR THE NETHERLANDS . THE OFFICIAL LABEL SHALL STATE : ' INTENDED EXCLUSIVELY FOR THE NETHERLANDS ' . ARTICLE 3 THE MEMBER STATES SHALL NOTIFY THE COMMISSION BEFORE 1 SEPTEMBER 1981 OF THE QUANTITIES OF SEED MARKETED IN THEIR TERRITORIES PURSUANT TO THIS DECISION . THE COMMISSION SHALL INFORM THE OTHER MEMBER STATES THEREOF . ARTICLE 4 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 16 FEBRUARY 1981 . FOR THE COMMISSION POUL DALSAGER MEMBER OF THE COMMISSION